Juez Asociado Sr. Negrón Fernández.
Opinión disidente del
La enajenación del remanente de una finca, luego de segre-gada varias porciones de la misma, no constituye una segrega-ción, sino la venta de la finca principal — unidad que tiene personalidad registral propia. Lo que en el caso de autos vendió Teodoro Aguilar Mora al aquí recurrente fué la unidad registral que a su nombre aparecía del registro, con la cabida consignada en el título inscrito, reducida en la extensión de las segregaciones previas anotadas al margen de la inscrip-ción. De acuerdo con esas notas marginales la cabida regis-tral era, a la fecha de presentación de la escritura que motiva el presente recurso, de 543 metros cuadrados. Aguilar Mora no estaba segregando y vendiendo 240 metros de la finca, según su cabida registral. Estaba vendiendo la finca misma. En la escritura, luego de describir la finca con su cabida original, se limitó a consignar que de dicha parcela “se han se-gregado varios solares vendidos a distintas personas, habiendo *718quedado reducida su cabida a doscientos cuarenta metros cuadrados.” El registrador consideró que la diferencia entre la cabida del título presentado a inscripción — compraventa del remanente de la finca original — y la cabida registral, consti-tuía un defecto subsanable y así lo hizo constar al inscribir el dominio a favor del adquirente. Creo que el registrador actuó acertadamente.
Las fincas constituyen la unidad básica del registro. Y las mismas se determinan (a) por su naturaleza; (b) por su situación; (c) por sus linderos y (ci) por su superficie, de acuerdo con el núm. 1 del art. 9 de la Ley Hipotecaria, 2 Dorta Duque, Curso de Legislación Hipotecaria, págs. 262 y 268. La medida superficial, pues, es uno de los elementos para la determinación de un inmueble. Y la Dirección General de los Registros en resolución de 21 de mayo de 1913, según aparece citada en Medina y Marañón, Leyes Civiles de España en la nota 3 de la porción relativa a la Ley Hipotecaria, pág. 10, ha resuelto que “no se determina la finca diciéndose en la escritura de cesión que se había segregado de la misma cierta extensión sin consignar el número de metros.” En igual sen-tido se pronuncia Morell y Terry en sus Comentarios a la Le-gislación Hipotecaria, tomo 2, pág. 108, al decir “. . . cuando se asigne a la finca en el título menor extensión que en el re-gistro por errores anteriores de medición, no hay dificultad alguna en inscribir una vez apreciada su identidad, y si la diferencia proviene de haberse segregado o separado antes parte de la cabida, debe hacerse constar así en el título y en el registro, expresando la extensión de la porción segregada.” La omisión de alguna de las circunstancias comprendidas en alguno de los números del art. 9 de la Ley Hipotecaria cons-tituye un defecto subsanable. Rosado v. Registrador, 68 D.P.R. 594. Igual ocurre en caso de inexactitud, si ésta no es substancial. Art. 32, en relación con el 30 y el 9 de la Ley.
Refiriéndose a la extensión superficial de las fincas a los fines, de su determinación, así se expresa Morell en la obra y tomo citados, pág. 104:
*719“Cada finca representa una fracción, una cantidad parcial dentro de la total que integra la propiedad inmueble de un país. Esa cantidad se halla indicada por la extensión superficial. La naturaleza, la situación, los linderos, y otras especiales circuns-tancias, darán a conocer el sitio o punto del espacio en que se halle, su figura y su contorno; pero en suma, nada que por sí sólo baste para su determinación. Con la misma forma y linderos, y en el mismo sitio, la finca puede tener una hectárea y puede tener ciento. Donde no consta la extensión, falta una circuns-tancia eseneialísima.”
Y a la pág. 107:
“En todo caso, el Registrador debe calificar las diferencias de cabida entre el Registro y los documentos siempre que afecte a la identidad de la finca o a la extensión del derecho, como afirma la Resolución de 18 de Octubre de 1911. Además, en el caso primero, si la diferencia consta que obedece a errores ante-riores en la medición, y es de poca importancia, no hay dificultad en inscribir haciendo constar en el asiento la alteración, y con mayor razón si la cabida se expresaba sólo de un modo aproxi-mado, según reconocen las Resoluciones de 9 de noviembre de 1877, 8 de julio de 1878 y 8 de marzo de 1898, y en cuanto al caso de expresarse aproximadamente la cabida, la de 21 de mayo de 1881. Si la diferencia es de importancia no puede ve-rificarse la inscripción mientras no se justifique la adquisición de lo que falta, como expresan las Resoluciones de 14 de marzo de 1876, 7 de septiembre de 1880, 22 de noviembre de 1898, 27 de octubre de 1894 y 20 de marzo de 1901.”
El caso de Ruiz v. Torres, 61 D.P.R. 1, fue resuelto correctamente. Al igual que en aquél, en el caso de autos no se trata de una nueva segregación y sí de la venta del rema-nente de la finca que originalmente constaba de 2360 m. c., cuya cabida, según el Registro, había quedado reducida a 543 m. c. La cabida del remanente que se describe en la es-critura de venta objeto de este recurso no corresponde con la cabida registral a que quedó reducida la finca original por virtud de las segregaciones anotadas marginalmente.
No puede tratarse el problema jurídico que nos ocupa aplicando a él los principios, correctamente expuestos en la *720opinión del Tribunal, que rigen para los casos de segregacio-nes, que es lo que en dicha opinión, en efecto, se hace. Al no consignar en la escritura de venta el número de metros segre-gados de la finca principal — y no coincidiendo la cabida superficial del Registro con la cabida indicada en la escritura — la inscripción sobre la totalidad del remanente fue propiamente hecha al calificar el Registrador dicho documento como uno que adolecía del defecto subsanable de no contener constancia de la totalidad de las segregaciones hechas anteriormente, en número de metros.
A mi juicio, la nota recurrida debería confirmarse.